Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/1/2022 has been entered.
Response to Amendment
	The amendments filed on 11/23/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6  and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 11 and line 13, the limitation of “the grain boundaries” is unclear if the limitation is referring to “the crystal grain boundaries” or a different grain boundary separate from “the crystal grain boundaries”
	Claims 2-3, 6, and 13 are also rejected since the claims depends on claim 1.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Dalton (US Pub No. 2003/0209537), Iida 1 (US Pub No. 2012/0097205), Boukai (US Pub No. 2015/0280099), and Honma (JPH0952764, machine translation) are the closest prior art.
	Dalton et al. teaches a thermoelectric conversion element comprising: a thermoelectric conversion material [0218, matrix material is a material that is thermoelectric] formed of a sintered body containing magnesium silicide as a main component [0263-0265], the thermoelectric conversion material comprising a 5 to 99 wt% of aluminum oxide [0264, 0261-0267]
Iida 1 et al. teaches an MgSi thermoelectric composite material which has crystal grains in a sintered body [Fig. 12, 0183-0184], utilized to provided high thermoelectric conversion performance [0022]. Since Dalton et al. teaches a thermoelectric material comprising a Mg and Si, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the MgSi of Iida 1 et al. in the thermoelectric material of Dalton et al. in order to provide a thermoelectric material with enhanced thermoelectric conversion performance [0022].
Honma et al. teaches an oxide unevenly distributed in a grain boundary in a sintered body used to provide high strength reliability [0033-0034].
	Boukai et al. teaches electrodes [103 and 104, Fig. 1, 0094] bonded to one surface and an other opposite surface of the thermoelectric conversion material [101 and 102, Fig. 1, 0094]
	Modified Dalton et al. teaches all the structural limitations of claim 1 but does not disclose the limitations of “wherein the sintered body is made of crystal grains and crystal grain boundaries between the crystal grains, aluminum oxides are distributed in the grain boundaries among the crystal grains and the crystal grain boundaries, an oxygen concentration and an aluminum concentration in the grain boundaries are higher than an oxygen concentration and an aluminum concentration in the crystal grains, each of the crystal grains contains magnesium silicide as a main component and aluminum in a range of 0.005 atom% to 0.20 atom%, and a converted concentration of the aluminum oxides per the sintered body including the crystal grains and the crystal grain boundaries is 0.5 mass% or more and 10 mass% or less.” in claim 1
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “wherein the sintered body is made of crystal grains and crystal grain boundaries between the crystal grains, aluminum oxides are distributed in the grain boundaries among the crystal grains and the crystal grain boundaries, an oxygen concentration and an aluminum concentration in the grain boundaries are higher than an oxygen concentration and an aluminum concentration in the crystal grains, each of the crystal grains contains magnesium silicide as a main component and aluminum in a range of 0.005 atom% to 0.20 atom%, and a converted concentration of the aluminum oxides per the sintered body including the crystal grains and the crystal grain boundaries is 0.5 mass% or more and 10 mass% or less.” in claim 1
Therefore; claims 1-3, 6, and 13 are allowed once the rejection under 35 USC 112 is overcome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/	Primary Examiner, Art Unit 1726